Birdsong, Judge.
The trial court correctly ruled in this case that the plaintiff, appellant Cale, had stated no cause of action for which relief might be granted. Even assuming it had been error to fail to require that the proceedings below be recorded, the appellant shows no cause for complaint as he suggests nothing that occurred to obviate the correctness of the trial court’s ruling on appellee’s motion to dismiss, and therefore appellant has not shown that he has been harmed by any failure to record.

Judgment affirmed in accordance with Rule 36 of this court.


Shulman, P. J., and Sognier, J., concur.